TED MCBRIDE (8236)
TED MCBRIDE LAW OFFICE
4873 South State Street
Salt Lake City, UT 84107
Telephone: (435) 640-8558
Tedmcbride13@gmail.com
Attorney for Plaintiffs


                           UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION


MARK L. SHURTLEFF, an individual;
M’LISS MARLER SHURTLEFF, an
individual; THOMAS JAMES SHURTLEFF,
an individual; and ADRIANNA CARLINE
SHURTLEFF, an individual,                         PLAINTIFFS’ MEMORANDUM IN
                                                 OPPOSITION TO STATE OF UTAH’S
             Plaintiffs,
      v.                                            MOTION TO DISMISS FIRST
                                                     AMENDED COMPLAINT
SALT LAKE COUNTY DISTRICT
ATTORNEY SIM GILL, individually and in
his official capacity as Salt Lake County
District Attorney; SALT LAKE COUNTY;               ORAL ARGUMENT REQUESTED
OFFICE OF SALT LAKE COUNTY
DISTRICT ATTORNEY; STATE OF UTAH;
UTAH DEPARTMENT OF PUBLIC
SAFETY; UTAH STATE BUREAU OF
INVESTIGATION; AGENT SCOTT
NESBITT, an individual; UNITED STATES                  Civil No.: 2:18 cv-00445 CW
OF AMERICA; COUNTY BUREAU OF
INVESTIGATION (FBI); SALT LAKE
PUBLIC CORRUPTION TASK FORCE; FBI                  District Court Judge: Clark Waddoups
SPECIAL AGENT MICHELLE PICKENS, an
individual; FBI SPECIAL AGENT JON
ISAKSON, an individual; and JOHN DOES 1 -
30,

             Defendants.




      Plaintiffs, by and through counsel, hereby file this memorandum opposing Defendants

                                             1
 State of Utah, Utah Department of Public Safety and Utah State Bureau of Investigation (State

 Defendants’) Motion to Dismiss Plaintiffs’ First Amended Complaint. The basis of this motion

 is that State Defendants argue that Plaintiffs’ claims for damages pursuant to 42 U.S.C. § 1983

 are barred because Defendants are not “persons” within the meaning of 42 U.S.C. § 1983 and

 that they are protected from liability to suit based upon sovereign immunity. This opposition is

 based upon federal law that holds that a state may waive sovereign immunity as did the State

 Defendants in this case.


                                        INTRODUCTION

       The First Amended Complaint meticulously details the facts surrounding an illicit campaign

to damage Mark Shurtleff and his family. Mr. Shurtleff and his family were targeted and publicly

disgraced through a deliberate abuse of power wielded through the Utah criminal justice system.

       The Utah Defendants, their employee Agent Scott Nesbitt, conspired and collaborated with

Salt Lake County (“County”) and Salt Lake County District Attorney Sim Gill (“DA GILL)

(collectively referred to as “County Defendants” herein), who all choreographed their own story

about the dramatic demise of a revered public servant who’d purportedly become corrupted. State,

Federal and County Defendants made sure that the “tragedy” was set forth in meticulous detail,

albeit false, grossly out of context and incomplete. They ensured that the saga was captured on

camera for nightly news; and their story culminated with Mr. Shurtleff’s incarceration and leaving

an indelible image his emergence from the Salt Lake County Jail in July 2014.

       Now, State, Federal and County Defendants all contend for different reasons that they are

immune from liability for the alleged deliberate acts. If County Defendants’ blanket assertion that

qualified immunity applies, then any government official is free to fabricate, mislead, lie and ignore

                                                  2
evidence, predicate a felony charge on those misdeeds and do so with impunity. Our constitutional

safeguards provide that public officials may not deliberately misuse their power to interfere with

our basic civil rights. Mr. Shurtleff and his family had the right to be free from unreasonable and

lawful search and seizure, and unlawful prosecution. Their clearly established constitutional rights

were deliberately violated.

                                 FACTUAL BACKGROUND

        The following facts stated in Plaintiffs’ Amended Complaint which, taken as true as more

 fully addressed below, meet the pleading requirements of Rule 8 of the Federal Rules of Civil

 Procedure and interpretive federal case law to plausibly state a viable claim for relief and establish

 subject matter jurisdiction against State Defendants.

       1. Sometime as early as 2012 an investigation was begun by the State Defendants, which

           assigned their employee Defendant Scott Nesbitt (“Agent Nesbitt”) to investigate

           allegations of improper conduct by Plaintiff Mark Shurtleff (“Mr. Shurtleff”)

           during his tenure as Attorney General. From 2012 until all charges against Mr.

           Shurtleff were dismissed, Agent Nesbitt remained an employee of State

           Defendants (Am. Compl. ¶¶ 9-12, 19.)

       2. On January 13, 2014, State Defendants entered into a Memorandum of

           Understanding with the FBI creating the “Salt Lake City Public Corruption Task

           Force” (SLCPCTF.) Pursuant to that MOU (of which the Court can take judicial

           notice because it is referenced in the Amended Complaint) is filed herewith as

           Exhibit A.) The MOU, signed by an employee of the State Defendants, Utah

           Department of Public Saftey Commissioner Keith Squires, provided in


                                                     3
   Paragraph 12 that the “parties agree to be responsible for the negligent or

   wrongful acts or omissions of their respective employees.” (Am. Compl. ¶¶ 9-

   12.)

3. Agent Nesbitt would remain an employee of and paid by the State Defendants.

   (Am. Compl. ¶¶ 12.)

4. State Defendants’ employee Agent Nesbit conspired and worked directly with

   County Defendant Gill as the lead investigator in directing, controlling the

   investigation including the preparation of search warrant affidavits with personal

   knowledge that they intentionally contained false, distorted, and misleading

   factual allegations. (Am. Compl. ¶¶ 30-34, 41-42, 59, 61, 64-65, 67, 70, 72, 157,

   169, 181, 185, 187-89, 191, 210-12, 222, 230-31, 234-35, 239, 245, 256-58, 262,

   265, 267, 276-78, 280, 282-83, 286-88, 303, 307, 310, 314, 317-18, 324-25, 327,

   335, 339-42.)

5. On June 3, 2018, a number of agents (Doe Defendants) employed by the State

   Defendants along with federal employees entered Plaintiffs’ home with

   excessive force including wielding deadly force, wearing body armor, and with

   drawn firearms including assault rifles and other automatic and semi-automatic

   weapons (all of which was contrary to the standard Use of Force Matrix), and

   conducted an unlawful search and seizure of Plaintiffs’’ property. (Am. Compl.

   ¶¶ 12.)

6. The search warrant was issued based an affidavit drafted (with the assistance of

   FBI defendants) by State Defendants’ employee Agent Nesbitt which he signed


                                          4
   under penalty of perjury and which contained knowingly false and misleading

   allegations. (Am. Compl. ¶¶ 12.)

7. State Defendants’ employee Agent Nesbitt was not cross-deputized as a special

   deputy United States Marshall until July 9, 2014, but pursuant to that deputation,

   Agent Nesbitt was to remain an employee of the State Defendants. The

   deputation (of which the Court can take judicial notice because it is referenced in

   the Amended Complaint) is attached hereto as Exhibit B) stated that Agent

   Nesbitt was not being employed by the federal government. (Am. Compl. ¶¶ 12.)

8. After having Mr. Shurtleff arrested on camera, handcuffed and transported to jail

   for booking, Defendants held a press conference at FBI headquarters. Utah

   Commissioner of Public Safety Keith Squires began the news conference and

   announced that he had entered into an agreement with the FBI and had assigned

   an SBI investigator, Agent Nesbitt and other staff employees of State

   Defendants, to the task force. (Am. Compl. ¶¶ 35-36.)

9. After participating in the investigation, the U.S. Department of Justice declined

   to prosecute Mr. Shurtleff. (Am. Compl. ¶¶ 44–45.)

10. State and county officials continued the investigation, and a combined search

   warrant was executed on Plaintiff’s home by search teams which included state

   and federal officers. (Am. Compl. ¶¶ 75, 79.)

11. On July 14, 2014, Mr. Shurtleff was arrested at his home by an agent of the FBI

   and an agent/employee of State Defendants (Am. Compl. ¶¶ 40, 107.)

12. In November 2014, after Defendant Gill narrowly won re-election as Salt Lake


                                          5
         District Attorney, Davis County Attorney Troy Rawlings was made a Special

         Assistant Attorney General by State Defendants’ employee, Utah Attorney

         General Sean Reyes, and was given full jurisdictional and decision-making

         authority as the chief prosecutor for the State of Utah of the charges against Mr.

         Shurtleff. (Am. Compl. ¶ 49.)

     13. The case was subsequently dismissed by order of the court based upon a motion

         by Special Assistant Attorney General Rawlings (Am. Compl. ¶ 54.)

                                   LEGAL STANDARD

       In considering a motion to dismiss, all well-pleaded factual allegations, as

distinguished from conclusory allegations, are accepted as true and viewed in the light

most favorable to the non-movant. GFF Corp. v. Associated Wholesale Grocers, Inc., 130

F.3d 1381, 1384 (10th Cir. 1997). It is well established by the United States Supreme

Court in clarifying the federal pleading standard set forth by Congress in Rule 8 of the

Federal Rules of Civil Procedure, that to survive a motion to dismiss, a plaintiff’s

complaint need only allege enough facts, taken as true, to make his claim for relief

“plausible on its face.’ Bell Atlantic Corp v. Twombly, 550 U.S. 544, Supra at 570, 127

S.Ct.1955 (2007).

       In Conley v. Gibson, 355 U.S. 41 (1957), the Supreme Court began to provide

additional guidance to litigants regarding the interplay between Rule 8 and Rule 12(b)(6) as

follows: “[T]he accepted rule [is] that a complaint should not be dismissed for failure to state a

claim unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.” 355 U.S. at 45-46 (emphasis added.) In Twombly, the

                                                6
Court noted questions raised regarding the “no set of facts” test and clarified that “once a claim

has been stated adequately, it may be supported by showing any set of facts consistent with the

allegations in the complaint,” id. at 563. It continued: “Conley, then, described the breadth of

opportunity to prove what an adequate complaint claims, not the minimum standard of

adequate pleading to govern a complaint’s survival.” Id.

        In Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937 (2009), the Court further elaborated

on the test, including this statement: “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on

its face.’” Id. at 1949 (citation omitted). Where a complaint is inadequate, leave to amend the

complaint is common. Rule 8(a) states that a complaint should contain “a short and plain

statement of the claim showing that the pleader isentitled to relief,” Fed. R. Civ. P. 8(a)(2),

and that “[e]ach allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1).

        The Supreme Court has explained that a complaint need only “give the defendant fair

notice of what the plaintiff’s claim is and the grounds upon which it rests.” Swierkiewicz v.

Sorema N.A., 534 U.S. 506, 512 (2002); accord Atchison, Topeka & Santa Fe Ry. v. Buell,

480 U.S. 557, 568 n.15 (1987) (under Federal Rule 8, claimant has “no duty to set out all of

the relevant facts in his complaint”). “Specific facts are not necessary in a Complaint;

instead, the statement need only ‘give the defendant fair notice of what the . . . claim is and

the grounds upon which it rests.’” Epos Technology Ltd v., Pegasus Technologies, 636 F.

Supp.2d 57, 63 (D.D.C. 2009), (quoting Twombly, supra, at 556.)”

        Thus, the Federal Rules embody “notice pleading” and require only a concise

statement of the claim, rather than evidentiary facts. Accordingly, Defendants’ Motion would


                                                  7
be considered properly filed only “where a plaintiff's complaint is ‘unintelligab[le] (sic),’ not

where a complaint suffers for ‘lack of detail.’” Epos Technology Ltd v.Pegasus Technologies,

636 F. Supp. 2d at 63 (citations omitted). The simplified notice pleading standard relies on

liberal discovery rules and summary judgment motions to define disputed facts and to dispose

of unmeritorious claims. See Swierkiewicz v. Sorema N.A., 534 U.S. at 512. Indeed, courts

have found that if the information sought by the motion is obtainable through discovery, the

motion should be denied. See, e.g., Towers Tenant Ass'n v. Towers Ltd. P'ship, 563 F. Supp.

566, 569 (D.D.C. 1983) (denying motion for a more definite statement because details such as

“dates, times, names and places” are “the central object of discovery, and need not be

pleaded”).

       The Tenth Circuit further explained that “the court's function on a Rule 12(b)(6)

motion is not to weigh potential evidence that the parties might present at trial, but to assess

whether the plaintiffs’ complaint alone is legally sufficient to state a claim for which relief

may be granted." Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (quotation

omitted), cert, denied, 158 L. Ed. 2d 79, 124 S. Ct. 1411 (2004). In Murrell v. Sch. Dist. No.

1, 186 F.3d 1238, 1244 (10th Cir. 1999), the Court stated "[d]ismissal is inappropriate 'unless

it appears beyond doubt that the plaintiff can prove no set of facts in support of [his] claim

which would entitle [him] to relief" (quoting Conley v. Gibson, 355 U.S. 41, 45-46, 2 L. Ed.

2d 80, 78 S. Ct. 99 (1957)).”

        In making this review, courts take the complaint's factual allegations as true.

Zinermon v. Burch, 494 U.S. 113, 118, 108 L. Ed. 2d 100, 110 S. Ct. 975 (1990). "The

issue in reviewing the sufficiency of a complaint is not whether the plaintiff will prevail, but


                                                 8
 whether the plaintiff is entitled to offer evidence to support [his] claims." Ruiz v.

 McDonnell, 299 F.3d 1173, 1181 (10th Cir. 2002), cert, denied, 538 U.S. 999, 123 S. Ct.

 1908, 155 L. Ed. 2d 826 (2003).

                                    ARGUMENT

       Plaintiffs’ case should be allowed to go forward against the State of Utah, Utah

Department of Public Safety, and the Utah Bureau of Investigation because the State

Defendants constructively waived sovereign immunity by entering into an MOU with the

federal government, and acting under the direction and control of Defendant Sim Gill and the

County Defendants, and pursuant to which the State Defendants and their officers, agents and

employees should be held accountable for violating Plaintiffs’ civil rights. By waiving

sovereign immunity by the willful and joint participation in the alleged civil rights violations,

State Defendants can and should be held liable for their actions as other “entities” which may

be sued under Section 1983.

       State Defendants correctly state that the U.S. Supreme Court has interpreted “persons”

in § 1983 to exclude states. Will v. Michigan Dep't of State Police, 491 U.S. 58, 72-74 (1989).

“[N]either a State nor its officials acting in their official capacities are ‘persons’ under § 1983.”

Id. at 71. State governmental entities are generally considered arms of the State which are

protected from lawsuits brought by its citizens pursuant to the sovereign immunity protection

provided by the Eleventh Amendment.

       State Defendants have also correctly argued that the courts have stated that Section

1983 was not intended to abrogate Eleventh Amendment immunity. However, State Defendants

have failed to mention that the courts have also recognized and ruled that states can waive


                                                   9
sovereign immunity and if they do, they may be held liable for damages to their citizens in

lawsuits against them particularly in actions filed against a state for violation of federal or state

constitutions. See e.g. Department of Revenue v. Kuhnlein, 646 SO 2d 717, 721 (FL Supreme

Court 1994 (reasoning that is because any other rule self-evidently would make constitutional

law subservient to the State’s will. Moreover, neither the common law nor a state statute can

supersede a provision of the federal or state constitutions.)

        Whether a state can directly or implicitly waive sovereign immunity in Section 1983

cases is a matter of first impression for the federal courts. However, the arguments extended by

courts in other types of litigation against a state are instructive and Plaintiffs’ urge this Court to

consider extending federal law in this arena. For example, the Tenth Circuit held in Green v.

State of Utah, 539 F.2d 1266, 1270 (10th Cir. 1976) that “there is no dispute concerning the

possibility that the immunity bar can be waived or, in other words, that the state can consent to

be sued in federal court” That Court also held that waiver of sovereign immunity can be

implicit. Id.

        The door of waiver of the state's immunity to suit in federal court was opened widest by

the Supreme Court in Parden v. Terminal Railway, 377 U.S. 184, 84 S.Ct. 1207, 12 L.Ed.2d

233 (1964). Since 1927, the State of Alabama had been operating the Terminal Railway; the

Federal Employers' Liability Act (FELA) had been enacted approximately twenty years

previous to Alabama's entry into the railroad business. The FELA provided that "(e)very

common carrier by railroad while engaging in commerce between any of the several States . . .

shall be liable in damages to any person suffering injury while he is employed by such carrier

in such commerce . . . ." The suit was instituted by persons who sought damages under FELA


                                                  10
 for personal injuries sustained while employed by the state's railroad. Alabama carried the day

 in the district and circuit courts relying on sovereign immunity as a defense. The Supreme

 Court rejected state immunity by saying (as cited by the Tenth Circuit in Green, supra at 1270-

 710:

                 “We think that Congress, in making the FELA applicable to "every"
         common carrier by railroad in interstate commerce, meant what it said. That
         congressional statutes regulating railroads in interstate commerce apply to such
         railroads whether they are state owned or privately owned is hardly a novel
         proposition . . . .


                 . . . To read a "sovereign immunity exception" into the Act would result,
         moreover, in a right without a remedy; it would mean that Congress made
         "every" interstate railroad liable in damages to injured employees but left one
         class of such employees those whose employers happen to be state owned
         without any effective means of enforcing that liability.

                 . . . It remains the law that a State may not be sued by an individual
         without its consent. Our conclusion is simply that Alabama, when it began
         operation of an interstate railroad approximately 20 years after enactment of the
         FELA, necessarily consented to such suit as was authorized by that Act. By
         adopting and ratifying the Commerce Clause, the States empowered Congress to
         create such a right of action against interstate railroads; by enacting the FELA in
         the exercise of this power, Congress conditioned the right to operate a railroad in
         interstate commerce upon amenability to suit in federal court as provided by the
         Act; by thereafter operating a railroad in interstate commerce, Alabama must be
         taken to have accepted that condition and thus to have consented to suit.

                                         CONCLUSION

        As a matter of fundamental fairness, the State of Utah in this case should not be permitted to

avoid all liability for the actions of its employees and agents and its choice to enter into agreements

with Federal agencies and local municipal agencies, where those actions initiated and empowered

the malicious prosecution of Mr. Shurtleff and the deprivation of Plaintiffs’ constitutional and civil

rights by its officers and agents. Plaintiffs respectfully request that his Court find and rule that


                                                   11
based upon the allegations in the Amended Complaint, taken as true, State Defendants implicitly

waived sovereign immunity and may be sued in this matter.

Dated this 16th day of January 2019.


                                                    TED MCBRIDE LAW OFFICE



                                                    /s/ Edward W. McBride, Jr.
                                                    Edward W. McBride, Jr




                                               12
